Citation Nr: 1516818	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), excluding the period from May 21, 2013, to July 1, 2013.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which initially granted service connection for PTSD, assigning a 30 percent disability rating from the date of service connection, July 28, 2010. 

During the pendency of the appeal, the RO assigned an earlier effective date of October 2, 2009, for the grant of service connection for PTSD, increased the disability evaluation to 70 percent for the entire period of the appeal, and granted entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to the PTSD, also covering the entire period of the appeal. 

A temporary evaluation of 100 percent was also assigned effective May 21, 2013, because of hospitalization over 21 days.  An evaluation of 70 percent was continued from July 1, 2013.  As the maximum disability evaluation for PTSD was assigned from May 21, 2013, to July 1, 2013, this period is not on appeal.

This appeal was processed using a physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below.


FINDING OF FACT

The Veteran's PTSD more nearly approximates total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for PTSD for the entire period of the appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2014).  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The record is replete with VA and private treatment records showing symptoms and impairment from PTSD to include flashbacks, drug/alcohol abuse, hypervigilance, paranoia, guarding and perimeter checks of the house, anger/angry outbursts, violence, social isolation, using psychiatric medication, and attending group and individual therapy.

The Veteran submitted multiple letters to VA in which he noted that his symptoms and impairment from PTSD included marital/relationship problems; drug/alcohol abuse; absence from work; dreams; flashbacks; sleep disturbances; problems with concentrating and focusing; constant and daily fear of avoiding the general public, personal friends, and even family members.

The Veteran was afforded a VA examination in October 2010 in which he reported being divorced three times, living alone, and having PTSD symptoms and impairment to include reliving military experiences, drinking/drug abuse to try to forget his military experiences, olfactory hallucinations, frequent absence from work, difficulty getting along with coworkers, difficulty handling stress, memory and concentration problems, hospitalizations for mental health and substance abuse treatment, nightmares, unwanted memories, hypervigilance, being easily startled, difficulty sleeping, agitation, anxiety, feelings of detachment from others, feeling emotionally numb, loss of interest in activities he once enjoyed, and avoidance.  The examiner assigned a Global Assessment of Functioning (GAF) score of 51.  Mental status examination showed flat affect, depressed mood, significant decrease in appetite, psychomotor retardation nearly every day, fatigue or loss of energy, feelings of worthlessness or excessive/inappropriate guilt, and diminished ability to think or concentrate.

The Veteran was afforded a VA examination in May 2012 in which he reported isolation, difficulty trusting others, irritability, decreased contact with his daughter, attending group and individual PTSD therapy, and being in an argument and verbal confrontation several months prior.  His PTSD symptoms and impairment were noted to include recurrent and distressing recollections and dreams of a traumatic event, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, sleep disturbances, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner assigned a GAF score of 60.

Lay statements submitted in 2010 and 2013 by a former spouse, friend, and daughter attest to the Veteran being possessive, suspicious, abusive, having violent rages - threatening to kill coworkers, being afraid to go outside, conducted patrols in and around his house, had mood swings, panic attacks, erratic behavior, outbursts, anxiety, explosive behavior, and isolation.

Specifically, in January 2013 the Veteran's daughter stated that out of all her brothers and sisters, she was the only one who had any kind of relationship with him because of his mood swings.  She also noted that she learned to put up with his outbursts, that his anxiety made him try to control everyone, and if his routine/way of doing things was interrupted, then he would get very upset and explosive.

Correspondence from the Veteran's VA counseling service in 2010 and 2013 noted that he attended group therapy for PTSD and was in individual therapy for a period of time.  His major symptoms of PTSD were noted as depression, inconsistent sleep, anger, isolation, hypervigilance, poor social relations, lack of connection to his feelings, nightmares, and repressed/intrusive memories.

Specifically, a VA counselor submitted a statement in June 2013 that the Veteran continued to have great difficulty interacting with people, and this caused him to isolate as he viewed people and situations as a potential threat.  The counselor noted that the Veteran exhibited a great deal of effort in his progress attending group therapy, individual therapy, and most recently attending inpatient treatment making minimal progress.

As noted above, the Veteran was hospitalized for his PTSD on May 21, 2013, and discharged from his treatment program on July 12, 2013.

The Veteran was afforded a VA examination in August 2013 in which he reported distrust of everyone that caused him to avoid interpersonal contact except for attending group therapy sessions (noting conflict with the group leader and members).  He also reported marital problems, familial problems, taking psychiatric medication, recurrent recollections of Vietnam, avoidance, detachment or estrangement, and constant irritability.  The examiner noted irritability during the interview and that the Veteran lost the thread of the conversation.  The Veteran reported PTSD symptoms and impairment to include hypervigilance, exaggerated startle response, nearly continuous depressed mood, anhedonia, daily fatigue, concentration problems, chronic suicidal ideation, anxiety, suspiciousness, impaired judgement in that he chased people with a handgun, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner assigned a GAF score of 35.

Based on the evidence of record, the Board finds that the overall impairment caused by the PTSD more nearly approximates total occupational and social impairment.  

The Board acknowledges that in the May 2014 supplemental statement of the case, the RO found that a 100 percent rating could not be assigned as the Veteran's PTSD was not shown to cause total social impairment as he was able to maintain at least a minimal relationship with one of his children (his daughter) and was also able to participate and be at least minimally social with his PTSD group therapy members.

However, in contrast, the Board finds that it is clear from the aforementioned January 2013 letter that it is only the daughter's desire to continue a relationship with the Veteran.  The Veteran's daughter, although a lay person, provided a very detailed and credible statement that gives the most accurate day-to-day disability picture.  The Veteran's PTSD disability is extreme in regards to lack of social interaction.  That is, if the Veteran could, he would have no contact with anyone.

Moreover, the Board does not find that the Veteran was able to participate and be minimally social with his PTSD group therapy members as the aforementioned June 2013 VA counselor noted that he was making minimal progress, had great difficulty interacting with people, and this caused him to isolate as he viewed people and situations as a potential threat.  

The Board also acknowledges that on this record, the Veteran has not demonstrated all of the symptoms listed under the criteria for a 100 percent rating.  Instead, the Board finds it significant that the Veteran's symptomatology, namely the extreme social avoidance and the physiological manifestations (e.g., olfactory hallucinations, flashbacks, impaired impulse control/impaired judgement with threatening to kill coworkers and chasing others with a handgun, and suicidal ideation), when also considering the level of severity, frequency, and duration of these symptoms, produces deficiencies in the area of demonstrating appropriate behavior, and creates situations where the Veteran is placed in persistent danger of hurting himself or others.  Additionally, such symptoms may hinder the ability to perform activities of daily living.  The Veteran reported having little contact with family and friends, which greatly impacts his ability to obtain assistance in performing necessary daily tasks as he has to rely primarily on himself. 

The finding of the Veteran's unemployability due to his PTSD symptomatology is much more consistent with his overall disability picture.  The Veteran stated throughout the appeal period that he has distrust of others and trouble maintaining employment.  His constant avoidance of others, feelings of distrust in others, irritability, and uncontrollable outbursts of anger are all symptoms which suggest that he more nearly approximates total occupational impairment.

Another factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

The Board notes that during this period of the appeal, the Veteran's GAF scores ranged widely from 35 to 60.  The Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  That is, the Board cannot set a demarcation in ratings as to any time the Veteran's PTSD impairment seemed to improve or worsened as the VA examinations do not represent the day-to-day presentation.

Accordingly, after thoroughly considering all of the evidence of record and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology more nearly approximates total occupational and social impairment, thereby warranting a 100 percent rating.

The Veteran has been assigned a total schedular rating for PTSD.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

A 100 percent rating for PTSD is granted for the entire period of the appeal, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


